BROCK, Chief Judge.
Judgment of the trial court in this case was signed and filed on 24 January 1974. Under Rule 5 the record on appeal must he docketed within 90 days after the date of the judgment appealed from, unless the trial tribunal extends the time, not exceeding an additional 60 days, to docket the record on appeal.
The 90 days provided by Rule 5 expired on 24 April 1974. The record on appeal was not docketed until 8 May 1974.
On 2 May 1974 appellant secured an order from the trial judge purporting to grant appellant an additional 15 days to docket the record on appeal. The trial judge had no authority to extend the time for docketing by an order entered after the expiration of the 90 days allowed by Rule 5. Simmons v. Textile Workers Union, 15 N.C. App. 220, 189 S.E. 2d 556; Beck Distributing Corp. v. Imported Parts, Inc., 10 N.C. App. 737, 179 S.E. 2d 793. At the time the 2 May 1974 order was entered, the appeal was already subject to dismissal for failure to docket on time. The 2 May 1974 order is a nullity.
Appeal dismissed.
Judges Moréis and Martin concur.